 Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 1 of 20 PageID #: 512




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 MAGNACROSS LLC,                             )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 20-964 (MN)
                                             )
 GE MDS LLC,                                 )
                                             )
                       Defendant.            )


                                    MEMORANDUM OPINION

Jimmy Chong, CHONG LAW FIRM, Wilmington, DE; David R. Bennett, DIRECTION IP LAW,
Chicago, IL – attorneys for Plaintiff

Arthur G. Connolly, III, Stephanie S. Riley, Brandon R. Harper, CONNOLLY GALLAGHER LLP,
Wilmington, DE; Marla R. Butler, Jonathan Nussbaum, THOMPSON HINE LLP, Atlanta, GA –
attorneys for Defendant




November 10, 2020
Wilmington, Delaware
 Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 2 of 20 PageID #: 513




NOREIKA, U.S. DISTRICT JUDGE:

        Before the Court is the motion (D.I. 12) of Defendant GE MDS LLC (“Defendant” or “GE

MDS”) to dismiss or, in the alternative, to transfer this case to the Western District of New York

pursuant to 28 U.S.C. § 1404(a). For the reasons set forth below, Defendant’s motion is DENIED.

I.      BACKGROUND

        Plaintiff Magnacross LLC (“Plaintiff” or “Magnacross”) is a Texas Limited Liability

Company with a principal place of business in McKinney, Texas. (D.I. 1 ¶ 1). Defendant is a

Delaware Limited Liability Company with its principal place of business in Rochester, New York.

(D.I. 14, Ex. A ¶ 3; see also D.I. 1 ¶ 2). On July 20, 2020, Plaintiff filed the present action, alleging

that Defendant’s MDS Orbit MCR-4G router infringes claim 1 of U.S. Patent No. 6,917,304 (“the

’304 Patent”). (See D.I. 1 ¶¶ 9 & 13-19). On August 11, 2020, Defendant filed a motion dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure, arguing that Plaintiff failed to

adequately plead direct infringement of claim 1 because Plaintiff did not plausibly allege that

Defendant performs each and every step of the claimed method. (See D.I. 12; see also D.I. 13 at

4-9). In the alternative, Defendant requests transfer of this action to the Western District of New

York, where Defendant is headquartered and where development on the accused MDS Orbit

device occurred. (See D.I. 13 at 9-20; see also D.I. 14). Plaintiff opposes Defendant’s motion and

briefing was complete on October 6, 2020. (See D.I. 19 & 21).

II.     LEGAL STANDARDS

        A.      Motion to Dismiss for Failure to State a Claim

        In ruling on a motion to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded

factual allegations in the complaint as true and view them in the light most favorable to the

plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010); see also Phillips v. Cnty. of




                                                   1
 Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 3 of 20 PageID #: 514




Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “[A] court need not ‘accept as true allegations

that contradict matters properly subject to judicial notice or by exhibit,’ such as the claims and the

patent specification.” Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 913

(Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927, 931

(Fed. Cir. 2014)). Nor is the Court required to accept as true bald assertions, unsupported

conclusions or unwarranted inferences. See TriPlay, Inc. v. WhatsApp Inc., No. 13-1703-LPS-

CJB, 2018 WL 1479027, at *3 (D. Del. Mar. 27, 2018). Dismissal under Rule 12(b)(6) is only

appropriate if a complaint does not contain “sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v. UPMC Shadyside, 578

F.3d 203, 210 (3d Cir. 2009). This plausibility standard obligates a plaintiff to provide “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Twombly,

550 U.S. at 555. Instead, the pleadings must provide sufficient factual allegations to allow the

Court to “draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 506 U.S. at 678.

       B.      Motion to Transfer Venue Under 28 U.S.C. § 1404(a)

       District courts have the authority to transfer venue “[f]or the convenience of parties and

witnesses, in the interest of justice, . . . to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). “A plaintiff, as the injured party, generally ha[s] been ‘accorded

[the] privilege of bringing an action where he chooses.’” Helicos Biosciences Corp. v. Illumina,

Inc., 858 F. Supp. 2d 367, 371 (D. Del. 2012) (quoting Norwood v. Kirkpatrick, 349 U.S. 29, 31

(1955)). Plaintiff’s choice of location in bringing the action “should not be lightly disturbed.”

Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).




                                                  2
 Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 4 of 20 PageID #: 515




       In determining whether an action should be transferred under § 1404(a), the Third Circuit

has recognized that:

                 courts have not limited their consideration to the three enumerated
                 factors in § 1404(a) (convenience of parties, convenience of
                 witnesses, or interests of justice), and, indeed, commentators have
                 called on the courts to “consider all relevant factors to determine
                 whether on balance the litigation would more conveniently proceed
                 and the interests of justice be better served by transfer to a different
                 forum.”

Jumara, 55 F.3d at 879 (citation omitted). The Jumara court went on to describe twelve “private

and public interests protected by the language of § 1404(a).” Id. The private interests include:

                 plaintiff’s forum preference as manifested in the original choice; the
                 defendant’s preference; whether the claim arose elsewhere; the
                 convenience of the parties as indicated by their relative physical and
                 financial condition; the convenience of the witnesses – but only to
                 the extent that the witnesses may actually be unavailable for trial in
                 one of the fora; and the location of books and records (similarly
                 limited to the extent that the files could not be produced in the
                 alternative forum).

Id. at 879 (citations omitted). The public interests include:

                 the enforceability of the judgment; practical considerations that
                 could make the trial easy, expeditious, or inexpensive; the relative
                 administrative difficulty in the two fora resulting from court
                 congestion; the local interest in deciding local controversies at
                 home; the public policies of the fora; and the familiarity of the trial
                 judge with the applicable state law in diversity cases.

Id. at 879-80.

       The party seeking transfer bears the burden “to establish that a balancing of proper interests

weigh[s] in favor of transfer.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970). Courts

have “broad discretion to determine, on an individualized, case-by-case basis, whether

convenience and fairness considerations weigh in favor of transfer.” Jumara, 55 F.3d at 883. The




                                                    3
    Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 5 of 20 PageID #: 516




Third Circuit has held, however, that “unless the balance of convenience of the parties is strongly

in favor of [the] defendant, the plaintiff’s choice of forum should prevail.” Shutte, 431 F.2d at 25.

III.    DISCUSSION

        A.      Motion to Dismiss for Failure to State a Claim

        In its Complaint, Plaintiff alleges that Defendant’s MDS Orbit MCR-4G (“the Accused

Instrumentality”) 1 directly infringes claim 1 of the ’304 Patent – a method claim. (See D.I. 1 ¶ 13).

Claim 1 recites:

                A method of wireless transmission of data in digital and/or analogue format
                through a communications channel from at least two data sensors to a data
                processing means said method comprising the step of division of said
                channel into sub-channels and transmitting said data from said data sensors
                respectively though said sub-channels accordingly; characterized by:
                    a) said step of division of said communications channel being
                      effected asymmetrically whereby the data carrying capacities of
                      said sub-channels are unequal; and
                    b) the data rate required for data transmission from said local sensors
                      differing substantially between said at least two sensors; and

                    c) allocating data from said local data sensors to respective ones or
                      groups of said sub-channels in accordance with the data carrying
                      capacities of said sub-channels.

(’304 Patent at Claim 1). According to Plaintiff, Defendant has directly infringed claim 1 “by

actions comprising using (including through testing and demonstrations)” the Accused

Instrumentality. (D.I. 1 ¶ 13). Plaintiff maps the claim language of the preamble and each claimed

step onto Defendant’s use of the Accused Instrumentality with citation to Defendant’s product

literature. 2 (See, e.g., id. ¶¶ 13-14 (preamble), ¶ 15 (step (a)), ¶ 16 (step (b)), ¶ 17 (step (c))).



1
        According to Defendant, the “correct designation” for the Accused Instrumentality is
        “MDS Orbit MCR.” (See D.I. 13 at 1 n.1; see also D.I. 14, Ex. A ¶ 5).
2
        Plaintiff incorporates by reference the materials cited in its Complaint. (See D.I. 1 at 4 n.1).


                                                    4
    Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 6 of 20 PageID #: 517




        Defendant argues that Plaintiff has failed to adequately plead direct infringement of claim 1

because Plaintiff does not plausibly allege that Defendant performs step (c) of the claimed

method. 3 (See D.I. 13 at 4-9). In particular, Defendant argues that Plaintiff has not plausibly

alleged that use of the Accused Instrumentality allocates data to sub-channels as required by

step (c) because Plaintiff only references allocation based on channels (i.e., not sub-channels). (Id.

at 5-6; see also D.I. 1 ¶ 17). Plaintiff responds that it has sufficiently pleaded that this element is

met because the Complaint alleges that the Accused Instrumentality uses two different

communication channels – 802.11b/g and 802.11n – that are divided into sub-channels and the

device allocates data to an 802.11b/g channel (or to an 802.11n channel) based on data

transmission rates. (See D.I. 19 at 8-9 (quoting D.I. 1 ¶¶ 14-16)). Plaintiff contends that, in

Paragraph 17 of the Complaint, “an 802.11b/g channel” is “one of the 52 802.11b/g subchannels”

referenced in Paragraph 15 of its Complaint.4 (D.I. 19 at 8).

        Liability for direct infringement arises under 35 U.S.C. § 271(a) when a party, without

authorization, “makes, uses, offers to sell, or sells any patented invention, within the United States

or imports into the United States any patented invention during the term of the patent.” The

activities set forth in § 271(a) do not result in direct infringement unless the accused product

embodies the complete patented invention. See Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d

1246, 1252 & n.2 (Fed. Cir. 2000). Therefore, to state a claim of direct infringement sufficient to



3
        Defendant’s argument regarding the insufficiency of allegations for step (c) is the sole basis
        for the motion to dismiss under Rule 12(b)(6).
4
        Paragraph 17 in the Complaint alleges that the Accused Instrumentality allocates data to
        “an 802.11b/g channel” when the device can only send data at the slower rate according to
        the 802.11b/g standard. (D.I. 1 ¶ 17). Plaintiff also argues that it is “evident from the
        complaint” that the Accused Instrumentality can allocate to the “higher capacity 802.11n
        channel (i.e., one of the 56 802.11n subchannels)” when the faster data rate transmission
        of the 802.11n standard is used by the device. (D.I. 19 at 8).


                                                  5
 Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 7 of 20 PageID #: 518




withstand a motion to dismiss, a plaintiff must plead facts that plausibly suggest that the accused

product meets each limitation of the asserted claim(s). See TMI Sols. LLC v. Bath & Body Works

Direct, Inc., C.A. No. 17-965-LPS-CJB, 2018 WL 4660370, at *9 (D. Del. Sept. 28, 2018). Where,

as here, the asserted claim is a method claim, it is well-established that direct infringement exists

only where there is performance of every step of the claimed method. See Meyer Intellectual

Props. Ltd. v. Bodum, Inc., 690 F.3d 1354, 1366 (Fed. Cir. 2012) (“[D]irect infringement of a

method claim requires a showing that every step of the claimed method has been practiced.”).

       Here, the Court finds that Plaintiff has adequately pleaded direct infringement of claim 1

of the ’304 Patent. Plaintiff specifically identifies Defendant’s Orbit MCR product as the Accused

Instrumentality and further alleges that Defendant used that device in a manner that purportedly

infringes claim 1. (See D.I. 1 ¶¶ 13-17; see also id. ¶ 13 (Defendant’s use may include testing and

demonstrations)). Plaintiff goes through each limitation of claim 1 to show how Defendant’s use

of the Accused Instrumentality would plausibly result in performance of all the claimed steps.

(See id. ¶¶ 13-17). This is sufficient to put Defendant on notice as to how its use of the Accused

Instrumentality constitutes direct infringement of claim 1. See, e.g., Disc Disease Sols. Inc. v.

VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (finding claim of direct infringement

sufficiently pled to “provide [defendants] fair notice of infringement” where complaint specifically

identified accused products and alleged “using” of accused products that met “each and every

limitation” of at least one claim).

       As to Defendant’s specific argument that Plaintiff fails to plausibly allege that Defendant

has performed step (c) of claim 1 of the ’304 Patent, the Court disagrees. As an example, Plaintiff

asserts that “when an 802.11b/g device communicates with the Accused Instrumentality, because

the device can only send data at the data rate of the slower 802.11b/g standard, the Accused




                                                 6
 Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 8 of 20 PageID #: 519




Instrumentality assigns the 802.11b/g device to an 802.11b/g channel.” (Id. ¶ 17). One plausible

inference from this allegation is that the Accused Instrumentality allocates data in the manner

required by step (c) of claim 1. See Bill of Lading, 681 F.3d at 1340 (“Nothing in Twombly or its

progeny allows a court to choose among competing inferences as long as there are sufficient facts

alleged to render the non-movant’s asserted inferences plausible.”). Defendant’s argument about

the distinction between “channel” and “sub-channel” seems to turn on an issue of claim

construction – i.e., whether “an 802.11b/g channel” (or “an 802.11n channel”) may be one of the

“sub-channels” recited in step (c). (See D.I. 21 at 4-5). The Court declines to reach issues of claim

construction in ruling on a motion to dismiss. See Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337,

1349 (Fed. Cir. 2018) (“But Defendants’ arguments boil down to objections to Nalco’s proposed

claim construction for ‘flue gas,’ a dispute not suitable for resolution on a motion to dismiss.”).

       In sum, the Court finds that Plaintiff has plausibly alleged that Defendant’s use of the

Accused Instrumentality results in performance of all steps of claim 1 of the ’304 Patent, thereby

stating a claim of direct infringement. Defendant requests that this case be transferred to the

Western District of New York in the event the Court does not dismiss the Complaint. Having

found dismissal not warranted, the Court now turns to Defendant’s request to transfer venue.

       B.      Motion to Transfer Venue Under 28 U.S.C. § 1404(a)

       As an initial matter, the Court addresses the threshold inquiry under § 1404(a) – i.e.,

whether this action might have originally been brought in the transferee district. Defendant argues

that this action could have originally been brought in the Western District of New York, which is

where Defendant’s regular and established place of business is located and also where Defendant

conducts research and development, manufactures, tests and sells its products (including the




                                                 7
    Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 9 of 20 PageID #: 520




accused MDS Orbit product). 5 (D.I. 13 at 10; see also D.I. 14, Ex. A ¶ 4). There is no dispute that

Defendant’s principal place of business is in the Western District of New York. (D.I. 1 ¶ 2).

Moreover, Plaintiff does not dispute that the case could have originally been brought in that

district. (See D.I. 19 at 10-11). Thus, the threshold inquiry under § 1404(a) is satisfied and the

only issue before the Court is whether to exercise its discretion under § 1404(a) to transfer the case

to that district. The Court addresses the Jumara factors in turn below.

               1.      Plaintiff’s Forum Preference

        This factor weighs against transfer. “It is black letter law that a plaintiff’s choice of a

proper forum is a paramount consideration in any determination of a transfer request” – one that

“should not be lightly disturbed.” Shutte, 431 F.2d at 25 (internal quotations and citation omitted).

“Assuming jurisdiction and proper venue, weight is given to plaintiff’s choice because it is

plaintiff’s choice and a strong showing under the statutory criteria in favor of another forum is

then required as a prerequisite to transfer.” Burroughs Wellcome Co. v. Giant Food, Inc.,

392 F. Supp. 761, 763 n.4 (D. Del. 1975).

        Defendant recognizes that Plaintiff’s choice was to litigate in Delaware and that choice is

“ordinarily afforded deference.” (D.I. 13 at 11). Defendant nevertheless argues that this choice

should be given less weight than it would if Delaware were Plaintiff’s home forum. (Id. at 12).

Defendant also argues that Plaintiff’s choice should be afforded less deference because Plaintiff

initially sued Defendant in the Northern District of Illinois. (Id.). In Defendant’s view, that

Plaintiff is a Texas Limited Liability Company headquartered in Texas that first sued elsewhere

means Plaintiff’s choice to litigate here should be given deference “at its lowest ebb.” (Id.).




5
        Defendant – a Delaware Limited Liability Company – does not dispute that venue is proper
        in this District or that personal jurisdiction exists here.


                                                  8
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 10 of 20 PageID #: 521




Plaintiff argues that its choice of forum remains entitled to “paramount consideration” regardless

of its connections to Delaware and its initial choice to file suit in Illinois. (D.I. 19 at 13; see also

id. at 11-13).

        The Court agrees with Plaintiff. Although Plaintiff’s choice of forum is not dispositive,

the Court will “not discount Plaintiff[s’] choice of forum based on a lack of physical ties to

Delaware.” Abraxis Bioscience, LLC v. HBT Labs, Inc., No. 18-2019 (RGA), 2019 WL 2270440,

at *2 (D. Del. May 28, 2019). This Court follows the reasoning in Burroughs Wellcome, in which

Judge Stapleton found that the Third Circuit’s rule that plaintiff’s choice is of paramount

consideration is “an across-the-board rule favoring plaintiff’s choice of forum.” 392 F. Supp. at

762-63; see also VLSI Tech. LLC v. Intel Corp., No. CV 18-966-CFC, 2018 WL 5342650, at *4

(D. Del. Oct. 29, 2018). As Judge Stapleton noted, “assuming [plaintiff’s choice] is to be given

some weight in cases where the plaintiff lives in the forum state, it is difficult to see why it should

not also be given weight when the plaintiff lives in [another] state.” Burroughs Wellcome,

392 F. Supp. at 763 n.4. This Court does not see a distinction here that justifies affording less

weight to Plaintiff’s choice of forum. And as to Defendant’s argument that Plaintiff’s choice is

entitled to less deference because it first sued Defendant in the Northern District of Illinois, the

Court disagrees. Defendant cites no cases to support this argument, and the Court is not persuaded

that the initial suit filed elsewhere has any bearing on this factor, particularly when Plaintiff

voluntarily dismissed that first case in favor of filing here where venue is proper. (See D.I. 19 at

12). Plaintiff’s choice to litigate in Delaware remains entitled to paramount consideration.

                 2.     Defendant’s Forum Preference

        This factor favors transfer. Defendant’s interest in having this case transferred to the

Western District of New York is apparent.




                                                   9
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 11 of 20 PageID #: 522




               3.       Whether the Claims Arose Elsewhere

       This factor weighs in favor of transfer. Defendant contends that this factor weighs

“heavily” in favor of transfer because the purportedly infringing “use” under § 271(a) did not occur

in Delaware. (D.I. 13 at 13). Plaintiff alleges that Defendant infringes claim 1 of the ’304 Patent

by “using (including through testing and demonstrations)” the Accused Instrumentality but,

according to Defendant, there is and has been no infringing use by Defendant in Delaware. (Id.;

see also D.I. 14, Ex. A ¶¶ 9-11). In Defendant’s view, Plaintiff’s claim of direct infringement

“most naturally” arose in Rochester, New York where the Accused Instrumentality was developed

(D.I. 13 at 13; see also D.I. 14, Ex. A ¶ 4) and presumably where at least testing occurred during

that development process. In response to this argument, Plaintiff simply argues that “Defendant’s

international operations render this factor neutral.” (D.I. 19 at 13).

       Patent-infringement claims arise wherever alleged infringement has occurred.             See

Treehouse Avatar LLC v. Valve Corp., 170 F. Supp. 3d 706, 710 (D. Del. 2016) (citing 35 U.S.C.

§ 271(a); Red Wing Shoe Co., Inc. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360 (Fed. Cir.

1998)). Plaintiff only asserts direct infringement of a method claim and the law is clear that

making, selling, offering to sell or importing the Accused Instrumentality cannot – as a matter of

law – constitute direct infringement of claim 1 of the ’304 Patent within the meaning of § 271(a).

See, e.g., Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311 (Fed. Cir. 2006) (“Method claims

are only infringed when the claimed process is performed, not by the sale of an apparatus that is

capable of infringing use.”); Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1313 (Fed.

Cir. 2003) (“The sale or manufacture of equipment to perform a claimed method is not direct

infringement within the meaning of 35 U.S.C. § 271(a).”). Plaintiff accuses Defendant’s use of

the Accused Instrumentality as the activity constituting direct infringement (see D.I. 1 ¶¶ 13-17),




                                                 10
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 12 of 20 PageID #: 523




but Plaintiff does not offer any meaningful argument that any purportedly infringing use by

Defendants occurred in Delaware (see D.I. 19 at 13). Under the circumstances here, the Court

finds that the patent-infringement claim most naturally arose in the Western District of New York.

Thus, this factor weighs in favor of transfer.

                4.       Convenience of the Parties as Indicated by Their Relative Physical
                         and Financial Condition

        This factor is neutral. Determining convenience of the parties requires the Court to

consider: (1) the parties’ physical location; (2) the associated logistical and operational costs to

the parties in traveling to Delaware – as opposed to the proposed transferee district – for litigation

purposes; and (3) the relative ability of each party to bear these costs in light of its size and financial

wherewithal. See MEC Resources, LLC v. Apple, Inc., 269 F. Supp. 3d 218, 225 (D. Del. 2017)

(citing Memory Integrity, LLC v. Intel Corp., No. 13-1804 (GMS), 2015 WL 632026, at *4

(D. Del. Feb. 13, 2015) (internal quotations omitted)). Because Defendant is a Delaware company,

it “must prove that litigating in Delaware would impose a unique or unusual burden on [its]

operations.” Graphics Props. Holdings Inc. v. Asus Comput. Int’l, Inc., 964 F. Supp. 2d 320, 325

(D. Del. 2013) (alteration in original) (internal quotation marks and citation omitted); see also

Universal Secure Registry, LLC v. Apple, Inc., No. 17-585 (CFC) (SRF), 2018 WL 4502062, at *3

(D. Del. Sept. 19, 2018) (“When a party accept[s] the benefits of incorporation under the laws of

the State of Delaware, a company should not be successful in arguing that litigation in Delaware

is inconvenient, absent some showing of a unique or unexpected burden.” (internal quotation

marks and citation omitted) (alteration in original)).

        Here, Defendant argues that transferring to the Western District of New York would be

more convenient because “relevant witnesses and records are located in New York” and because

of the “financial efficiency [in] litigating in the forum of its headquarters.” (D.I. 13 at 13-14;



                                                    11
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 13 of 20 PageID #: 524




see also D.I. 14, Ex. A ¶¶ 12-15). Defendant also argues that Plaintiff “is no stranger to litigation”

and therefore there is “no indication” that it would be less convenient for Plaintiff to litigate in the

Western District of New York. (D.I. 13 at 14; see also D.I. 21 at 8). Notably, however, Defendant

does not argue that this factor favors transfer, instead arguing only that it “does not weigh against

transfer.” (D.I. 13 at 14). In opposition, Plaintiff asserts that Defendant’s “size and choice to

litigate in this district as a defendant in another case” suggest that litigating this case here is not

inconvenient for Defendant. 6 (D.I. 19 at 14).

       Given that Defendant is a Delaware company, it must demonstrate that litigating here

“would impose a unique or unusual burden on [its] operations.” Graphics Props. Holdings,

964 F. Supp. at 325. Defendant simply asserts that it would be more convenient to litigate in New

York because that is where it is headquartered and where relevant documents and witnesses are

located. Even if these reasons do make that district more convenient, the Court is unable to

conclude that Defendant cannot shoulder the burden of litigating here instead or that this would

present some unique hardship on Defendant. Litigation carries an inherent burden, but Defendant

has failed to show it would suffer a unique burden here. This conclusion is bolstered by the fact

that the Court anticipates the majority of discovery will likely occur in a place agreed upon by the

parties and that this litigation is unlikely to proceed through to a trial (as is true for most cases).

See, e.g., Am. Axle & Mfg., Inc. v. Neapco Holdings LLC, No. 15-1168 (LPS) (CJB), 2016 WL

8677211, at *7 (D. Del. Sept. 23, 2016) (“[A]ny additional inconvenience to [Defendant’s]

employee witnesses in traveling to Delaware for pre-trial or trial proceedings is diminished by the

fact that the amount of such travel is not likely to be large – particularly if the case (as most do)



6
       Defendant disputes the point about its size, arguing that the company Plaintiff identifies in
       its analysis is actually Defendant’s parent with no explanation of how that would impact
       the litigation costs borne by Defendant here. (D.I. 21 at 8 n.6).


                                                  12
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 14 of 20 PageID #: 525




resolves prior to trial.”); Graphics Props. Holdings, 964 F. Supp. 2d at 328 (“[A]s a practical

matter, regardless of the trial venue, most of the discovery will take place in California or other

locations mutually agreed to by the parties.”); see also Intellectual Ventures I LLC v. Altera Corp.,

842 F. Supp. 2d 744, 757 (D. Del. 2012) (“It is overwhelmingly likely, however, that any federal

civil litigation – including the instant case – will not actually go to trial.” (emphasis in original)),

mandamus denied sub nom. In re Altera Corp., 494 F. App’x 52 (Fed. Cir. 2012).

        Finally, as to Defendant’s argument that Plaintiff would not be inconvenienced by litigating

in the Western District of New York, the Court notes that Plaintiff “has chosen to litigate this

matter in Delaware and that choice signals its belief that litigation here is most convenient for it,

for whatever its reasons.” Tessera, Inc. v. Sony Elecs., Inc., No. 10-838 (RMB) (KW), 2012 WL

1107706, at *4 (D. Del. Mar. 30, 2012). Thus, this factor is neutral.

                5.       Convenience of the Witnesses

        This factor is neutral. This factor carries weight “only to the extent that the witnesses may

actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879; see also VLSI, 2018

WL 5342650, at *7 (citing Smart Audio, 910 F. Supp. 2d at 732 (noting that this factor applies

only insofar as “a witness actually will refuse to testify absent a subpoena”)). “[W]itnesses who

are employed by a party carry no weight” because “each party is able, indeed, obligated to procure

the attendance of its own employees for trial.” Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d

192, 203 (D. Del. 1998). “[T]he Court should be particularly concerned not to countenance undue

inconvenience to third-party witnesses[] who have no direct connection to the litigation.”

Intellectual Ventures I, 842 F. Supp. 2d at 757.

        Defendant argues that all relevant witnesses are located in Rochester, New York and no

relevant witnesses are likely to be found in Delaware. (D.I. 13 at 15; see also D.I. 14, Ex. A ¶¶ 4,




                                                   13
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 15 of 20 PageID #: 526




12 & 14-16). Defendant also asserts that it has identified one former employee who “may be a

relevant witness” and that former employee also resides in the Rochester area. (D.I. 13 at 15; see

also D.I. 14, Ex. A ¶ 15). According to Defendant, that witness would be outside the subpoena

power of this Court should his testimony be necessary for trial. (D.I. 13 at 15). In Defendant’s

view, because the relevant witnesses are located in Rochester, New York and there may potentially

be one former employee outside the subpoena power of this Court, this weighs in favor of transfer.

(Id.). Plaintiff argues that Defendant’s witnesses who are employees have no bearing on this

factor, and Plaintiff raises questions about the former employee identified by Defendant. (D.I. 19

at 15). In particular, Plaintiff notes that there is no showing that this former employee’s testimony

would be necessary for trial, that such testimony could not be obtained from a current employee

or that this witness may be unavailable for trial in either forum. (Id.). In Plaintiff’s view, this

factor is neutral. (Id.).

        The Court agrees that Defendant’s arguments about its employees located in Rochester

have minimal bearing on this factor. And as to the single former employee identified by Defendant

as outside the subpoena power of this Court, the Court cannot conclude that this weighs in favor

of transfer. Defendant discusses this witness in only speculative terms – i.e., he may be a relevant

witness, his testimony may prove necessary, etc. Moreover, beyond whether this witness will

actually be relevant in this case, Defendant has failed to show that this former employee would be

unavailable for trial in Delaware, which is the paramount consideration under this Jumara factor.

See Jumara, 55 F.3d at 879. The subpoena power of this Court is a consideration relevant to ensure

appearance at trial but there is no evidence in the record that this witness would not appear for trial

without a subpoena. See Puff Corporation v. Kandypens, Inc., No. 20-00976-CFC, 2020 WL

6318708, at *4 (D. Del. Oct. 28, 2020) (finding this factor neutral where there was no evidence




                                                  14
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 16 of 20 PageID #: 527




that third-party witnesses in California and Arizona would refuse to appear for trial in Delaware

without a subpoena); see also Intellectual Ventures I, 842 F. Supp. 2d at 758 (“If this case turns

out to be one of the statistically rare cases to go to trial, it is always possible, if not likely, that

third-party fact witnesses with material, non-cumulative evidence will voluntarily appear at

trial.”). Therefore, the Court ultimately concludes that this factor is neutral.

                6.       Location of Books and Records

        This factor slightly favors transfer. Jumara instructs the Court to give weight to the

location of books and records necessary to the case only “to the extent that the files [and other

evidence] could not be produced in the alternative forum.” Jumara, 55 F.3d at 879. Defendant

argues that this factor favors transfer because “[r]ecords relevant to the development and use of

the Orbit device” are located in the Western District of New York and no relevant documents “are

likely” to be located in Delaware. (D.I. 13 at 16; see also D.I. 14, Ex. A ¶¶ 13 & 16). In its

opposition, Plaintiff argues that this factor is neutral, focusing on the fact that Defendant has failed

to demonstrate that any documents could not be produced in Delaware or that there would be a

burden in producing those documents here. (D.I. 19 at 16). Plaintiff also argues that Defendant’s

lead attorneys are located in Georgia and that any documents would “likely go through Georgia

prior to production.” (Id.). Defendant does not address this factor in its reply.

        Although the Court agrees that Defendant has failed to demonstrate some evidence could

not be produced here, Defendant has shown that much of the relevant evidence is either located in

or more easily produced the Western District of New York. “In patent infringement cases, the

bulk of the relevant evidence usually comes from the accused infringer. Consequently, the place

where the defendant’s documents are kept weighs in favor of transfer to that location.” In re

Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009). That being said, the Third Circuit has




                                                  15
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 17 of 20 PageID #: 528




instructed that the relevant consideration here is whether the evidence could not be produced in

the competing fora. See Jumara, 55 F.3d at 879. With the state of technology in litigation today

and the ease with which documentary evidence can be produced electronically, the Court finds

that this factor – although favoring transfer – should be afforded minimal weight. See, e.g.,

Blackbird Tech LLC v. E.L.F. Beauty, Inc., No. 19-1150-CFC, 2020 WL 2113528, at *4 (D. Del.

May 4, 2020); Intellectual Ventures I, 842 F. Supp. 2d at 759. Therefore, this factor weighs in

favor of transfer but only very slightly.

               7.       Enforceability of the Judgment

       This factor is neutral as judgments from this District and the Western District of New York

are equally enforceable.

               8.       Practical Considerations

       This factor is neutral. The Court must consider “practical considerations that could make

the trial easy, expeditious, or inexpensive.” Jumara, 55 F.3d at 879. Defendant argues that this

factor weighs in favor of transfer because Plaintiff has no ties to Delaware, Defendant is

headquartered in the Western District of New York where evidence and witnesses are located, and

the COVID-19 pandemic adds risk for Defendant’s witnesses to travel to Delaware. 7 (See D.I. 13

at 16-17). In response, Plaintiff argues that Defendant is largely repeating its arguments for other

factors. (D.I. 19 at 16). The Court agrees with Plaintiff on this point. Most of Defendant’s

contentions “have been raised, in the same way, as to other Jumara factors, and so the Court will

not ‘double-count’ them here.” Elm 3DS Innovations LLC v. SK Hynix, Inc., No. 14-1432 (LPS)

(CJB), 2015 WL 4967139, at *11 (D. Del. Aug. 20, 2015).



7
       The Court recognizes the risk that the COVID-19 pandemic poses in terms of witnesses
       traveling but technology has significantly reduced this risk – e.g., remote depositions,
       remote hearings, etc.


                                                16
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 18 of 20 PageID #: 529




       Plaintiff also argues that there are efficiencies in keeping this case here because “there are

three cases brought by Magnacross involving the same patent-in-suit pending in this Court

(including this case).” (D.I. 19 at 16-17). Defendant identifies “two recently filed” cases pending

at the time its reply was filed and argues that “[t]hose cases are not likely to actually proceed in

Delaware.” (D.I. 21 at 9-10). Although the presence of related cases is an appropriate factor to

consider, the focus is on related cases pending when this case was filed or the Court’s prior

experience with the same or similar subject matter. See In re EMC Corp., 501 F. App’x 973, 976

(Fed. Cir. 2013) (“[A] district court’s experience with a patent in prior litigation and the co-

pendency of cases involving the same patent are permissible considerations in ruling on a motion

to transfer venue.”). Based on this Court’s review of the dockets of related cases, no related cases

were pending at the time this case was filed and the Court’s involvement in the earlier-filed matters

was minimal. 8 Thus, considerations of judicial economy arising from related cases are not relevant

here and this factor remains neutral.

               9.       Relative Administrative Difficulty Due to Court Congestion

       This factor is neutral. The Court takes judicial notice of the most recent Judicial Caseload

Profiles, 9 as of March 31, 2020, which indicate that, in the District of Delaware, the median length

of time between filing and trial for civil cases is 29.3 months and the median length of time

between filing and disposition in civil cases is 5.3 months. In the Western District of New York,




8
       Related cases were also filed after this case began, but those later-filed cases have no
       bearing on this factor. See In re EMC Corp., 501 F. App’x at 976 (“While considerations
       of judicial economy arising after the filing of a suit do not weigh against transfer, a district
       court may properly consider any judicial economy benefits which would have been
       apparent at the time the suit was filed.” (emphasis in original)).
9
       The March 2020 statistics for the District Courts of the United States can be found at:
       https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2020.pdf.


                                                 17
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 19 of 20 PageID #: 530




the median lengths of time in civil cases between filing and trial and filing and disposition are 57.3

months and 15.0 months, respectively. The March 31, 2020 profile also indicates that there are

621 cases pending per judgeship in the District of Delaware, whereas there are 1,020 cases pending

per judgeship in the Western District of New York. As Defendant points out, however, Delaware

has 1,047 weighted filings per judge compared to 630 in the Western District of New York.

(D.I. 21 at 10). These statistics suggest that the two districts are both heavily congested and

therefore this factor is neutral.

                10.      Local Interest in Deciding Local Controversies at Home

        This factor is neutral. Defendant argues that this factor “does not weigh against transfer”

(D.I. 13 at 18) and Plaintiff argues that this factor is neutral because there is no showing that the

Western District of New York has any local interest (D.I. 19 at 17-18). “[I]n patent infringement

cases the local interest factor is typically neutral ‘because patent issues do not give rise to a local

controversy or implicate local interests.’” Intellectual Ventures I LLC v. Checkpoint Software

Techs. Ltd., 797 F. Supp. 2d 472, 486 (D. Del. 2011) (quoting TriStrata Tech., Inc. v. Emulgen

Labs., Inc., 537 F. Supp. 2d 635, 643 (D. Del. 2008)).

                11.      Public Policies of the Fora

        The parties contend that this factor is neutral. In the Court’s view, however, this factor

weighs slightly against transfer because Defendant is a Delaware Limited Liability Company and

public policy encourages Delaware entities to resolve disputes in Delaware courts. See, e.g.,

Graphics Props. Holdings Inc., 964 F. Supp. 2d at 331 (even where only one party is a Delaware

corporation, public policy encouraging Delaware corporations to resolve disputes in Delaware

weighs against transfer). There is no similar argument for the Western District of New York as

neither party is a New York company.




                                                  18
Case 1:20-cv-00964-MN Document 24 Filed 11/10/20 Page 20 of 20 PageID #: 531




               12.      Familiarity of the Trial Judge with the Applicable State Law in
                        Diversity Cases

       The parties agree that this factor is neutral because Plaintiff’s claims arise under federal

patent laws and the familiarity of the respective districts with state law is not applicable.

               13.      Balancing the Private and Public Factors

       After balancing the twelve Jumara factors, the Court concludes that this case should not

be transferred to the Western District of New York. Seven factors are neutral, and three factors

weigh in favor of transfer, with one being given minimal weight. Two factors also weigh against

transfer, including Plaintiff’s choice of this forum, which is to be given paramount consideration.

Looking at the factors together and giving each its appropriate weight, Defendant has failed to

meet the heavy burden of showing that the Jumara factors weigh strongly in favor of transfer.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss or, in the alternative, to transfer

the case to the United States District Court for the Western District of New York pursuant to

28 U.S.C. § 1404(a) is DENIED. An appropriate order will be entered.




                                                  19
